Name: Council Regulation (EEC) No 1773/82 of 30 June 1982 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, Belize, The People' s Republic of the Congo, Fiji, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 1982/83 delivery period
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 7. 82 Official Journal of the European Communities No L 197/3 COUNCIL REGULATION (EEC) No 1773/82 of 30 June 1982 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, Belize , the People's Republic of the Congo, Fiji , the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi , Mauritius , the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 1982/83 delivery period THE COUNCIL OF THE EUROPEAN COMMUNITIES, Barbados, Belize, the People s Republic of the Congo, Fiji, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi , Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 1982/83 delivery period is hereby approved by the Community. The text of the said Agreement is attached to this Regulation . Having regard to the Treaty establishing the European Economic Community, Having regard to Protocol 7 on ACP sugar, hereinafter referred to as 'the Protocol', annexed to the Second ACP-EEC Convention ('), and in particular Article 5 (4) thereof, Having regard to the proposal from the Commission , Whereas the Protocol , in accordance with Article 1 (2) thereof, is implemented within the framework of the management of the common organization of the sugar market ; Whereas it is appropriate to approve an Agreement in the form of an exchange of letters between the Euro ­ pean Economic Community and the States referred to in the Protocol , on the guaranteed prices for cane sugar for the 1982/83 delivery period, Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment referred to in Article I in order to bind the Community. HAS ADOPTED THIS REGULATION : Article 1 Article 3 The Agreement in the form of an exchange of letters between the European Economic Community and This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1982 . For the Council The President Ph. MAYSTADT (') OJ No L 347, 22 . 12 . 1980 , p . 1 .